DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 12 & 22, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention.  However, new 112 rejections and detailed prior art rejection presented herein that were not previously presented before, make this Action a second Non-Final Rejection.
On pages 6-7 of the Remarks section filed July 12, 2022, as indicated by the page number at the bottom of each page, Applicant discusses the previous objections, 112 rejections, and argues against the previous prior art rejection.  The Examiner notes that new objections and 112 rejections have been made, obviating the previous amendments.  Applicant then argues that the claims have been amended such that the elements are arranged and performed in series.  Applicant also argues that primary reference Macartney, (CA 2694811 A1), does not disclose “decontaminating drill cuttings of hydrocarbon residue”.  However, the Examiner notes here that Macartney does disclose this feature, (See paragraph [0002], [0003], [0009], [0015], [0026], etc., Macartney).  Paragraph [0015] of Macartney clearly states that cuttings are separated from oil, and paragraph [0026] states that the cuttings removed are drier and contain less oil.  The Examiner finds this remark thus unpersuasive.  The Examiner also notes that the argument by Applicant about the components claimed being in series is unpersuasive because paragraph [0025] of Macartney clearly states that all of the first and second separator tanks and first and second centrifuges are interconnected, such that fluid travels from first separator tank 12 to first centrifuge 20 and then back to first separator tank 12 which may then lead to second separator tank 18 and then to second centrifuge 22.  This arrangement is not excluded by having the claimed components in “series” as argued by Applicant.  The Examiner finds this argument also unpersuasive because such an order in series is not excluded in the claim.
Applicant also argues that Macartney does not disclose the added sampling limitation to Claims 1 & 11.  The Examiner notes that newly found secondary reference Stone, (US 2014/0357464), discloses this limitation instead.  The Examiner finds this argument moot as a result.
Claim Objections
Claim 6 is objected to because of the following informalities:  rewrite “each of separator tank” with “each of said first and second separator tanks”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the limitations “first agitating means for agitating the drilling slurry” and “second agitator means for agitating the solid drill cuttings”.   The structure associated with these limitations is located on page 7 of the Specification “As mentioned above, paddles 32 are used to agitate fluid in separator tanks 12 and 18, although other types of agitators may also be used”.  The Examiner notes that while paddles is recited, it is open-ended to what other agitators may also be used.
Claim 1 also recites the limitation “c. sampling means for sampling drill cutting solids from the first centrifuge to determine hydrocarbon content of drill cutting solids”.  However, there is no explicit structure associated with such “means” recited in the Specification.  Only the phrase “samples can be taken off of centrifuge 20 at predetermined intervals to determine hydrocarbon content” on page 5 of the Specification is recited, which provides no indication on how this is done with any structure.  Thus, this limitation is indefinite as further discussed in the 112(b) section below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 11 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitation “c. sampling means for sampling drill cutting solids from the first centrifuge to determine hydrocarbon content of drill cutting solids”.  There is no support in the Specification or Drawings for any component that acts as “a sampling means” that samples “drill cutting solids”.  The only excerpt in the Specification includes the statement “samples can be taken off of centrifuge 20 at predetermined intervals to determine hydrocarbon content” which does not indicate any structure for a “sampling means”.   The Examiner indicates that this limitation is broader than what is supported in the claim, thus it is new matter.  Furthermore, the Examiner notes that Claim 11 recites the limitation “c. sampling solid drill cuttings from the first centrifuge to determine hydrocarbons content”.  The Examiner notes that “solid drill cuttings” in this limitation is not supported by the above statement in the Specification so this limitation is also new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 10-14, 16, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “hydrocarbons” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “hydrocarbons” on line 2 or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “the slurry” on line 6.  It is not clear if this limitation is the same limitation as “the drilling slurry” previously recited several times, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “drilling fluids” on line 12 of the claim.  It is not clear if this limitation is the same limitation as “drilling fluid” on line 2 or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “drill cutting solids” on line 13 of the claim.  It is not clear if this limitation is the same limitation as “the solid drill cuttings” on line 7 or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “drill cutting solids” on line 14 of the claim.  It is not clear if this limitation is the same limitation as “the solid drill cuttings” on line 7, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “solid drill cuttings” on line 15 of the claim.  It is not clear if this limitation is the same limitation as “the solid drill cuttings” on line 7, or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “residual hydrocarbons” on lines 21-22 of the claim.  It is not clear if this limitation is the same limitation as “residual hydrocarbons” on line 10 or not.  Examiner interprets it to be the same.
Claim 1 recites the limitation “solid drill cuttings” on line 26 of the claim.  It is not clear if this limitation is the same limitation as “the solid drill cuttings” on line 7, or not.  Examiner interprets it to be the same.
Claim 3 recites the limitation “drilling slurry” on line 1 of the claim.  It is not clear if this limitation is the same limitation as “drilling slurry” on line 2 of Claim 1 or not.  Examiner interprets it to be the same.
Claim 4 recites the limitation “the agitator means”.  It is not clear if this limitation is the same as either “the first agitator means”, “the second agitator means”, both, or something different.  Examiner interprets it to be the same as both.
Claim 10 recites the limitation “the slurry” on line 2.  It is not clear if this limitation is the same limitation as “the drilling slurry” previously recited several times in Claim 1, or not.  Examiner interprets it to be the same.
Claim 10 recites the limitation “hydrocarbons” on line 3.  It is not clear if this limitation is the same limitation as “hydrocarbons” previously recited several times in Claim 1, or not.  Examiner interprets it to be the same.
Claim 11 recites the limitation “hydrocarbons” on line 5.  It is not clear if this limitation is the same limitation as “hydrocarbons” on line 2 of the claim, or not.  Examiner interprets them to be the same.
Claim 11 recites the limitation “the slurry” on line 5.  It is not clear if this limitation is the same as “the drilling slurry” on line 2 and 5, or not.  Examiner interprets it to be the same.
Claim 11 recites the limitation “solid drill cuttings” on line 6.  It is not clear if this limitation is the same limitation as “solid drill cuttings” on line 1 of the claim, or not.  Examiner interprets them to be the same.
Claim 11 recites the limitation “hydrocarbons” on line 8.  It is not clear if this limitation is the same limitation as “hydrocarbons” on line 2 of the claim, or not.  Examiner interprets them to be the same.
Claim 11 recites the limitation “solid drill cuttings” on line 10.  It is not clear if this limitation is the same limitation as “solid drill cuttings” on line 1 of the claim, or not.  Examiner interprets them to be the same.
Claim 11 recites the limitation “the slurry” on line 11.  It is not clear if this limitation is the same as “the drilling slurry” on line 2 and 5, or not.  Examiner interprets it to be the same.
Claim 11 recites the limitation “solids” on line 13.  It is not clear if this limitation is the same limitation as “solids” on line 12 of the claim, or not.  Examiner interprets them to be the same.
Claim 11 recites the limitation “solid drill cuttings” on line 18.  It is not clear if this limitation is the same limitation as “solid drill cuttings” on line 1 of the claim, or not.  Examiner interprets them to be the same.
Claim 12 recites the limitation “the slurry” on both line 1 and line 2.  It is not clear if this limitation is the same as “the drilling slurry” as in Claim 11, or not.  Examiner interprets it to be the same.
Claim 13 recites the limitation “the first and second agitator”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “hydrocarbons” on line2.  It is not clear if this limitation is the same limitation as “hydrocarbons” in Claim 11, or not.  Examiner interprets them to be the same.
Claim 14 recites the limitation “foam”.  It is not clear if this limitation is the same limitation as “foam” as in Claim 11, or not.
Claim 14 recites the limitation “separator tank”. It is not clear which “separator tank” is indicated here.  Examiner interprets both the “first’ and “second” “separator tanks” to read upon it.
Claim 16 is a “method” dependent on Claim 1, which is a “separator” and apparatus type invention instead.  It is unclear which claim Claim 16 is supposed to be dependent upon, making the scope of its limitations indefinite.  Examiner interprets it as dependent on Claim 11.
Claim limitation “sampling means for sampling drill cutting solids from the first centrifuge to determine hydrocarbon content of drill cutting solids” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure associated with this limitation in the Specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9, 11-12 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macartney, (CA 2694811 A1), in view of Stone, (US 2014/0357464), in further view of Briant et al., (“Briant”, US 6,132,630), in further view of Bozak et al., (“Bozak”, US 2007/0131590).
Claims 1-5 & 9 are directed to a separator for separating and decontaminating solid drill cuttings from a drilling slurry, an apparatus or device type invention group.
Regarding Claims 1-5 & 9, Macartney discloses a separator for separating and decontaminating solid drill cuttings from a drilling slurry by removing hydrocarbons and drilling fluid from the drilling slurry, (See Abstract & [0004]; The slurry comprises drilling fluids and the solids comprise drill cuttings), the separator comprising in series: 
a. a first separator tank for receiving the drilling slurry, (First Separator Tank 12, See Figure 1, See paragraph [0017]), said first separator tank comprising first agitating means for agitating the drilling slurry to separate hydrocarbons from the slurry and cause the hydrocarbons to rise as a foam, (Agitator 32 in First Separator Tank 12, See Figure 1, See paragraph [0019]), and comprising a lower end to collect the solid drill cuttings, (Fluid/solids drawn off via Vacuum Line 30 at bottom of Tank 12, See Figure 2, See paragraph [0018]); 
b. a first centrifuge in communication with the lower end of the first separator tank to receive and centrifuge the solid drill cuttings to further remove residual hydrocarbons therefrom, (First Centrifugal Separator 20 fed by First Separator Tank 12 receiving its solids, See Figures 1 & 2, See paragraph [0018]), said first centrifuge comprising a solids outlet, (See paragraphs [0018] & [0021]), and a fluid return to return drilling fluids to the first separator tank, (See paragraphs [0018] & [0025]); 
d. a second separator tank for receiving solid drill cuttings from the first centrifuge, (Second Separator Tank 18, See Figure 1 & 2, and See paragraph [0018], [0024] & [0025]), said second separator tank which has the hydrocarbon residue to rise as a foam, (See paragraph [0019]), and comprising a lower end to collect the solid drill cuttings, (Fluid/solids drawn off via Vacuum Line 30 at bottom of Tank 18, See Figures 1 & 2, See paragraph [0018]); and 
e. a second centrifuge in communication with the lower end of the second separator tank to receive and centrifuge the solid drill cuttings to further remove residual hydrocarbons therefrom, (Second Centrifuge 22 receiving fluid/solids from Second Tank 18, See Figures 1 & 2, See paragraphs [0018], [0020], [0024] & [0025]), said second centrifuge comprising a solids outlet, (See paragraph [0026] & [0018]), and a fluid return to return residual drilling fluids to the second separator tank, (See paragraphs [0024] & [0025]).
Macartney does not explicitly disclose c. sampling means for sampling drill cutting solids from the first centrifuge to determine hydrocarbon content of drill cutting solids, part of d. second agitator means for agitating the solid drill cuttings to separate hydrocarbon residue from the solid drill cuttings and cause the hydrocarbon residue to rise as a foam or wherein, solid drill cuttings exiting the solids outlets of the second centrifuge is at least 99% free of hydrocarbons.
Stone discloses a separator, (See Abstract and Figure 8 or 9, Stone), with c. sampling means for sampling drill cutting solids from the first centrifuge to determine hydrocarbon content of drill cutting solids, (See paragraph [0109]-[0111], Stone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator of Macartney by incorporating c. sampling means for sampling drill cutting solids from the first centrifuge to determine hydrocarbon content of drill cutting solids as in Stone in order to incorporate sensors measuring this parameter so that it “monitors the performance for improvement toward optimum performance” using a control system that “can accurately determine if [this] improvement has been made…to establish in which direction a further change should be made”, (See paragraph [0083], Stone).
Modified Macartney does not disclose part of d. second agitator means for agitating the solid drill cuttings to separate hydrocarbon residue from the solid drill cuttings and cause the hydrocarbon residue to rise as a foam or wherein, solid drill cuttings exiting the solids outlets of the second centrifuge is at least 99% free of hydrocarbons.
Briant discloses a separator, (See Abstract, Briant), wherein, solid drill cuttings exiting the solids outlets of the second centrifuge is at least 99% free of hydrocarbons, (See column 5, lines 22-30, Briant; 99% by volume of all organics (which includes inherently hydrocarbons) will be removed from the underflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator of modified Macartney by incorporating wherein, solid drill cuttings exiting the solids outlets of the second centrifuge is at least 99% free of hydrocarbons as in Briant in order to produce an effluent “thereby reducing shut in time for production facilities and lowering costs for the final treatment of the water phase to meet federal and state discharge standards”, (See column 2, lines 33-37, Briant), and “effectively minimize the development of hazardous material in process streams”, (See column 2, lines 59-61, Briant).
Modified Macartney discloses part of d. second agitator means for agitating the solid drill cuttings to separate hydrocarbon residue from the solid drill cuttings.
Bozak discloses a separator, (See Abstract, Bozak), with part of d. second agitator means for agitating the solid drill cuttings to separate hydrocarbon residue from the solid drill cuttings, (Jet Pump Mixer 27 for Hopper/Tank 26, Jet Pump Mixer 36 for Centrate Collection Tank 34, Jet Pump Mixer 41 for Hopper/Tank 32, See Figure 1B, See paragraph [0019], [0020] & [0043], Bozak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator of modified Macartney by incorporating part of d. second agitator means for agitating the solid drill cuttings to separate hydrocarbon residue from the solid drill cuttings as in Bozak in order to “achieve a desired degree of separation” so that “they may be removed separately as a substantially solid phase and a substantially liquid phase”, (See paragraph [0043], Bozak), thus providing steps “optimized to separate bitumen” and “drill cuttings”, (See paragraphs [0041] & [0042], Bozak).
Additional Disclosures Included:
Claim 2:  The separator of claim 1, wherein the first separator tank comprises a drilling slurry inlet in the form of a screen, (Inlet 14/Screen 15 for Separator Tank 12, See Figure 1, See paragraph [0017], Macartney).
Claim 3:  The separator of claim 2, wherein the screen is fed drilling slurry from a trough connected to a rig shaker, (Trough 17 and Rig Shaker 19 feed slurry/fluid to Inlet 14, See Figure 1, See paragraph [0017], Macartney).
Claim 4: The separator of claim 1, wherein the agitator means comprise paddles, (See paragraph [0043], Bozak).
Claim 5: The separator of claim 1, comprising two settling tanks connected in series with a drilling fluids outlet of each of the first separator tank and the second separator tank, (Settling Tanks 40, 42 etc,. downstream of Separator Tanks 12 & 18, See Figure 1, See paragraphs [0020] & [0021], Macartney).
Claim 9: The separator of claim 1, further comprising an injection port in communication with each of said first and second separator tanks, for injection of flocculants, (Injection Port 54 for Separator Tank 12, and in subsequent fluid communication with Tank 18, See Figure 1, See paragraph [0023] & [0024], Macartney).
Claims 11, 12, & 16 are directed to a method for separating and decontaminating solid drill cuttings from a drilling slurry by removing hydrocarbons and drilling fluid from the drilling slurry, a method type invention group.
Regarding Claims 11, 12, & 16, Macartney discloses a method for separating and decontaminating solid drill cuttings from a drilling slurry by removing hydrocarbons and drilling fluid from the drilling slurry, the method comprising the steps of: 
a. receiving the drilling slurry in a first separator tank, agitating the drilling slurry to separate hydrocarbons from the slurry cause the hydrocarbons to rise as foam and allowing solid drill cuttings to settle, (First Separator Tank 12 and Agitator 32, See Figure 1, See paragraphs [0017] & [0018]); 
b. receiving the solid drill cuttings in a first centrifuge from a lower end of the first separator tank and centrifuging the solid drill cuttings to further remove hydrocarbons therefrom, (First Centrifugal Separator 20 fed by First Separator Tank 12 receiving its solids, See Figures 1 & 2, See paragraphs [0018], [0021] & [0025]); 
d. receiving solid drill cuttings from the first centrifuge into a second separator tank to rise as foam and allowing solids to settle, (Second Separator Tank 18, See Figure 1 & 2, and See paragraph [0018], [0019], [0024] & [0025]); and 
e. receiving solids in a second centrifuge from a lower end of the second separator tank centrifuging the solids to further remove any residual hydrocarbons therefrom, (Second Centrifuge 22 receiving fluid/solids from Second Tank 18, See Figures 1 & 2, See paragraphs [0018], [0020], [0024] & [0025]); 
wherein, the steps a. through e. are performed in series, (See paragraphs [0018], [0021] & [0025]).
Macartney does not explicitly disclose c. sampling solid drill cuttings from the first centrifuge to determine hydrocarbons content, d. agitating the solid drill cuttings to separate hydrocarbons residue from the slurry, or wherein solid drill cuttings exiting the first and second centrifuges are at least 99% free of hydrocarbons.
Stone discloses a separator, (See Abstract and Figure 8 or 9, Stone), with c. sampling solid drill cuttings from the first centrifuge to determine hydrocarbons content, (See paragraph [0109]-[0111], Stone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator of Macartney by incorporating c. sampling solid drill cuttings from the first centrifuge to determine hydrocarbons content as in Stone in order to incorporate sensors measuring this parameter so that it “monitors the performance for improvement toward optimum performance” using a control system that “can accurately determine if [this] improvement has been made…to establish in which direction a further change should be made”, (See paragraph [0083], Stone). 
Modified Macartney does not disclose d. agitating the solid drill cuttings to separate hydrocarbons residue from the slurry or wherein, solid drill cuttings exiting the solids outlets of the second centrifuge is at least 99% free of hydrocarbons.
Briant discloses a separator, (See Abstract, Briant), wherein, solid drill cuttings exiting the solids outlets of the second centrifuge is at least 99% free of hydrocarbons, (See column 5, lines 22-30, Briant; 99% by volume of all organics (which includes inherently hydrocarbons) will be removed from the underflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator of modified Macartney by incorporating wherein, solid drill cuttings exiting the solids outlets of the second centrifuge is at least 99% free of hydrocarbons as in Briant in order to produce an effluent “thereby reducing shut in time for production facilities and lowering costs for the final treatment of the water phase to meet federal and state discharge standards”, (See column 2, lines 33-37, Briant), and “effectively minimize the development of hazardous material in process streams”, (See column 2, lines 59-61, Briant).
Modified Macartney does not explicitly disclose d. agitating the solid drill cuttings to separate hydrocarbons residue from the slurry.
Bozak discloses a method, (See Abstract, Bozak), with d. agitating the solid drill cuttings to separate hydrocarbons residue from the slurry, (Jet Pump Mixer 27 for Hopper/Tank 26, Jet Pump Mixer 36 for Centrate Collection Tank 34, Jet Pump Mixer 41 for Hopper/Tank 32, See Figure 1B, See paragraph [0019], [0020] & [0043], Bozak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Macartney by incorporating d. agitating the solid drill cuttings to separate hydrocarbons residue from the slurry as in Bozak in order to “achieve a desired degree of separation” so that “they may be removed separately as a substantially solid phase and a substantially liquid phase”, (See paragraph [0043], Bozak), thus providing steps “optimized to separate bitumen” and “drill cuttings”, (See paragraphs [0041] & [0042], Bozak).
Additional Disclosures Included:
Claim 12: The method of claim 11, further comprising passing the slurry through a screen before receiving the slurry in the first separator tank, (Inlet 14/Screen 15 for Separator Tank 12, See Figure 1, See paragraph [0017], Macartney).
Claim 16: The method of claim 1, further comprising injecting flocculants into each of said first and second separator tanks, (Injection Port 54 for Separator Tank 12, and in subsequent fluid communication with Tank 18 (so injected via Tank 12), See Figure 1, See paragraph [0023] & [0024], Macartney).
Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Macartney, (CA 2694811 A1), in view of Stone, (US 2014/0357464), in further view of Briant et al., (“Briant”, US 6,132,630), in further view of Bozak et al., (“Bozak”, US 2007/0131590), in further view of Hukki, (US 3,428,175).
Claim 6 is directed to a separator for separating and decontaminating solid drill cuttings from a drilling slurry, an apparatus or device type invention group.
Regarding Claim 6, modified Macartney discloses the separator of claim 5, further comprising a vacuum line, (Vacuum Lines 30, See Figures 1 & 2, See paragraphs [0020] & [0025]), but does not disclose the vacuum line for extracting hydrocarbon foam from a top surface of each of separator tank and each settling tank.
Hukki discloses a separator with a vacuum line for extracting hydrocarbon foam from a top surface of each of separator tank and each settling tank, (Conduit 34 pulling foam from Vessels 30, 40, etc., See Figure 4, See column 6, lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator of modified Macartney by incorporating the vacuum line for extracting hydrocarbon foam from a top surface of each of separator tank and each settling tank as in Hukki in order to provide “flexibility and simple means to control the flotation process performed under sub-atmospheric pressure conditions” to result in “optimum separation of the floatable component”, (See column 1, lines 61-66, Hukki).
Claim 14 is directed to a method for separating and decontaminating solid drill cuttings from a drilling slurry by removing hydrocarbons and drilling fluid from the drilling slurry, a method type invention group.
Regarding Claim 14, modified Macartney discloses the method of claim 11, further comprising extracting from each of separator tank and each settling tank via a vacuum line, but does not disclose extracting foam from a top surface of each of separator tank and each settling tank via the vacuum line.
Hukki discloses a method extracting foam from a top surface of each of separator tank and each settling tank via the vacuum line, (Conduit 34 pulling foam from Vessels 30, 40, etc., See Figure 4, See column 6, lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Macartney by incorporating extracting foam from a top surface of each of separator tank and each settling tank via the vacuum line as in Hukki in order to provide “flexibility and simple means to control the flotation process performed under sub-atmospheric pressure conditions” to result in “optimum separation of the floatable component”, (See column 1, lines 61-66, Hukki).
Claims 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Macartney, (CA 2694811 A1), in view of Stone, (US 2014/0357464), in further view of Briant et al., (“Briant”, US 6,132,630), in further view of Bozak et al., (“Bozak”, US 2007/0131590), in further view of Storey, (US 5,882,524).
Claim 10 is directed to a separator for separating and decontaminating solid drill cuttings from a drilling slurry, an apparatus or device type invention group.
Regarding Claim 10, modified Macartney discloses the separator of claim 1, but does not disclose further comprising a heater system in fluid communication with the first and second separator tanks to heat the slurry to enhance separation of hydrocarbons from the solid drill cuttings.
Storey discloses a separator further comprising a heater system in fluid communication with the first and second separator tanks to heat the slurry to enhance separation of hydrocarbons from the solid drill cuttings, (Heated Air Pump 57 through Conduit 59 for Process Fluid Tank 47, See Figure 1, See column 4, lines 62-67, column 5, lines 1-16, Storey).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the separator of modified Macartney by incorporating further comprising a heater system in fluid communication with the first and second separator tanks to heat the slurry to enhance separation of hydrocarbons from the solid drill cuttings as in Storey in order to “assist the oil in moving to the surface through floatation”, which “allows…oil recovery equipment to work more efficiently”, (See column 5, lines 10-16, Storey).
Claim 13 is directed to a method for separating and decontaminating solid drill cuttings from a drilling slurry by removing hydrocarbons and drilling fluid from the drilling slurry, a method type invention group.
Regarding Claim 13, modified Macartney discloses the method of claim 11, but does not disclose further comprising heating the contents of the first and second agitator to enhance separation of hydrocarbons from the solids.
Storey discloses a method further comprising heating the contents of the first and second agitator to enhance separation of hydrocarbons from the solids, (Heated Air Pump 57 through Conduit 59 for Process Fluid Tank 47, See Figure 1, See column 4, lines 62-67, column 5, lines 1-16, Storey).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Macartney by incorporating further comprising heating the contents of the first and second agitator to enhance separation of hydrocarbons from the solids as in Storey in order to “assist the oil in moving to the surface through floatation”, which “allows…oil recovery equipment to work more efficiently”, (See column 5, lines 10-16, Storey)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779